This is a writ of error sued out of this court by plaintiff in error. His counsel state that it is a proceeding to review a finding of the circuit court of Clinton county *Page 206 
changing the center line of a certain section of land in that county. The abstract contains no pleadings, judgment or motion for new trial. It contains nothing but an abstract of the testimony of certain witnesses and assignment of errors. We are unable to gather from the abstract filed what issues were before the court or its rulings thereon. The defendant in error has filed an additional abstract making reference to such of the pleadings as tend to present her claims and abstracting further testimony. The court is unable, however, to consider plaintiff in error's contentions from the abstract filed.
It has been so many times held as to require no citation of cases, that this court will affirm a judgment where the plaintiff in error or appellant does not file an abstract sufficient to present the issues involved. This court will not go into the record to supply deficiencies in the necessary features of an abstract.
For want of a sufficient abstract the judgment of the circuit court is affirmed.
Judgment affirmed.